         Case 8:18-cr-00157-TDC Document 118 Filed 12/19/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

              v.

 LEE ELBAZ,                                      Case No. 8:18-cr-157-TDC
   a/k/a “Lena Green,”

              Defendant



             UNITED STATES OF AMERICA (FILTER TEAM)
 MOTION FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE TO THE COURT’S
          ORDER CONCERNING INADVERTENT DISCLOSURE


       The United States of America, by and through undersigned counsel serving as a

separate and independent “Filter Team,” respectfully moves this Court for leave to file a

supplemental response to the Court’s Order Concerning Inadvertent Disclosure, ECF No. 103,

which will include a reply to the Defendant’s Response to the Court’s Order Concerning

Inadvertent Disclosure, ECF No. 114 (the “Defendant’s Response.”). Following its review of

the Defendant’s Response, the Filter Team has identified additional information that is relevant

to the issue of inadvertent disclosure, as well as to the Defendant’s request for an evidentiary

hearing, and has begun to gather and analyze that additional information. The Filter Team

respectfully requests leave to file a supplemental response on or before January 22, 2019, so

that it may provide the Court and the Defendant with the additional information while the

Defendant’s request for an evidentiary hearing remains pending.
Case 8:18-cr-00157-TDC Document 118 Filed 12/19/18 Page 2 of 3
Case 8:18-cr-00157-TDC Document 118 Filed 12/19/18 Page 3 of 3
